Citation Nr: 0805212	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  03-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, now rated as 10 percent disabling for patellar 
tendonitis and 10 percent disabling for instability.  

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for a lumbosacral 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION


The veteran served on active duty from November 1972 to 
December 1985. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
compensable rating for patellar tendonitis of the left knee; 
and that denied service connection for a right knee disorder 
and for lumbosacral strain.     

In February 2005, the RO granted a 10 percent rating for 
patellar tendonitis of the left knee and a separate 10 
percent rating for instability of the left knee.  

The Board also notes as a preliminary matter that the RO in 
June 1986 denied service connection for patellar tendonitis 
of the right knee as that condition was not found on VA 
examination.  In August 2001, the veteran filed a claim for 
service connection for a right knee condition as secondary to 
a service-connected disability.  The veteran's current right 
knee disability has been variously diagnosed in the medical 
evidence of record.  As the earlier claim was limited to the 
condition of patellar tendonitis, the RO properly treated the 
veteran's August 2001 claim as a new claim rather than as a 
claim to reopen.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996), (a claim based on the diagnosis of a new 
mental disorder, taken alone or in combination with a prior 
diagnosis of a related mental disorder, states a new claim); 
Patton v. West, 12 Vet. App. 272, 278 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

Service medical records showed that the veteran sought 
treatment on several occasions for bilateral knee pain and 
for lumbosacral pain.  However, no chronic disabilities of 
the right knee or back were diagnosed at the time or noted on 
the November 1985 discharge physical examination.  Private 
physicians in 2001 noted bilateral knee pain and VA examiners 
in December 2002 and July 2003 noted minor disorders of the 
right knee and lumbosacral spine, but none of the examiners 
noted a review of the claims file and the treatment for the 
disorders in service.  Furthermore, in October 2005, a VA X-
ray showed the residual conditions of a hemilaminectomy of 
the lumbar spine.  There are no records of earlier spinal 
surgery in the claims file and no medical provider has noted 
a history of back surgery.  Further medical inquiry and 
comment on the evidence noted on the X-ray is necessary to 
determine the origin of any current spinal disorder.  

The veteran also contends that his right knee and lumbosacral 
disorders are secondary to his service-connected left knee 
disabilities, but there is no evidence that any medical 
provider addressed whether either disorder was related to the 
service-connected left knee disorder.  As there is lay and 
medical evidence of current disabilities, medical treatment 
in service, and a suggestion of a relationship to treatment 
in service and to a service-connected disability, a medical 
examination including a review of service medical records and 
a medical opinion is necessary to decide the claim.  
38 C.F.R. § 3.159 (c) (2007).    

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the notices provided in September 2001 and August 2005 
did not satisfy the aforementioned criteria.  An additional 
notice to comply with these requirements with an opportunity 
for the veteran to respond is necessary prior to a decision 
on the increased rating claim.  

In March 2004, a VA primary care physician noted the 
veteran's contention that he had severe degenerative disease 
of his knees and that he disputed the earlier X-ray findings.  
The examiner noted some clinical findings but requested 
consultation from an orthopedic specialist.  The veteran did 
not appear for an examination by a specialist as scheduled in 
October 2004.   However, in March 2006, an examiner at a VA 
walk-in clinic noted that the veteran requested a cane.  The 
examiner did not note the reason for the request, and the 
records do not show any additional examinations or that a 
cane was issued.  The Board acknowledges that the veteran 
failed to report for an examination that may have produced 
evidence in support of his claim for an increased rating.  
However, there was a cryptic indication of increased 
difficulty in ambulation.  As an examination of the right 
knee is requested above, a simultaneous examination of the 
status of the left knee would be helpful in deciding the 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of 
the rating criteria and types of evidence 
that may be submitted to establish a more 
severe left knee disability including 
examples of the types of evidence that 
may show a more severe effect on his 
employment and daily life. 

2.  Then, schedule the veteran for an 
examination of his left and right knee 
and lumbosacral spine by an appropriately 
qualified VA physician.  Request that the 
physician review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
physician order any additional tests or 
imaging as appropriate.  

Request that the physician provide an 
evaluation of the veteran's current left 
knee disorder, to include complete range 
of motion studies.  The examiner should 
also state whether the left knee 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination or pain.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examination 
report should also contain an assessment 
of the veteran's lateral instability of 
the left knee (e.g., whether it is 
slight, moderate, or severe in nature).

Request that the physician also provide 
an evaluation of the veteran's right knee 
and lumbosacral spine and provide an 
opinion whether a disability, if any, is 
at least as likely as not (50 percent or 
greater possibility) related to symptoms 
of right knee and lumbosacral pain in 
service, any other aspect of service, or 
is at least as likely as not secondary to 
the veteran's service-connected left knee 
disability.  Request that the physician 
comment on the October 2005 VA X-ray that 
showed residuals of lumbar surgery and 
the relationship, if any, to the etiology 
and current status of any spinal 
disorder.  

3.  Then, readjudicate the claim for an 
increased rating for a left knee disorder 
and for service connection for a right 
knee and lumbosacral disorder.  If any 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


